— In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Queens County (Rotker, J.), dated July 3, 1985, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The petitioner was not denied a timely preliminary parole revocation hearing as a result of the failure of the New York State Division of Parole to have him returned to New York immediately following the execution of a detainer warrant and written notice of parole violation charges. The record establishes that the New Jersey authorities failed to comply with a request to conduct a preliminary parole revocation hearing and that the petitioner was beyond the practical control of the New York authorities until he was paroled in New Jersey in April 1985 (see, People ex rel. Gonzales v Dalsheim, 52 NY2d 9; People ex rel. Lathan v Warden, 105 AD2d 861, lv denied 64 NY2d 610). Weinstein, J. P., Niehoff, Lawrence and Hooper, JJ., concur.